Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Debra J. Jena, L.P.N., Date: October 28, 1997
Petitioner,

Docket No. C-97~-320
Decision No. CR502

-vwoe

The Inspector General.

DECISION

By letter dated February 24, 1997, Debra J. Jena, L.P.N., the
Petitioner herein, was notified by the Inspector General (I.G.),
United States Department of Health and Human Services (HHS), that
it had been decided to exclude her for a period of five-years
from participation in the Medicare, Medicaid, Maternal and Child
Services Block Grant and Block Grants to States for Social
Services programs.' The I.G. explained that the five-year
exclusion was mandatory under sections 1128(a)(1) and
1128(c) (3) (B) of the Social Security Act (Act) because Petitioner
had been convicted of a criminal offense related to the delivery
of a health care item or service under the Medicaid program.

Petitioner filed a request for review of the I.G.'s action. The
I.G. moved for summary disposition. Because I have determined
that there are no material and relevant factual issues in dispute
(the only matter to be decided is the legal significance of the
undisputed facts), I have decided the case on the basis of the
applicable law and the parties' written submissions in lieu of an
in-person hearing.

Both parties submitted briefs in this matter (I.G. Br. and P.
Br.). The I.G. submitted seven proposed exhibits (I.G. Ex. 1-7).
Petitioner did not object to these exhibits. I hereby receive
into evidence I.G. Ex. 1-7. The I.G. also submitted a reply
brief (I.G. Reply).

' unless the context indicates otherwise, I use the term
"Medicaid" to refer to all State health care programs from which
Petitioner was excluded.
2

I grant the I.G.'s motion for summary disposition. I affirm the
I.G.'s determination to exclude Petitioner from participation in
the Medicare and Medicaid programs for a period of five years.

APPLICABLE LAW

Sections 1128(a)(1) and 1128(c)(3)(B) of the Act make it
mandatory for any individual who has been convicted of a criminal
offense related. to the delivery of a health care item or service
under Medicare or Medicaid to be excluded from participation in
such programs for a period of at least five years.

PETITIONER'S ARGUMENTS

Petitioner contends that she is not subject to mandatory
exclusion because her offense does not relate to the delivery of
a health care item or service under the Medicaid program.
Specifically, she maintains that she did not herself file false
claims with the appropriate State agency and had no knowledge
that such claims involved the Medicaid or Medicare programs.
Petitioner relates that she was employed as a nurse practitioner
by Memorial Home Health Care. She asserts that she was never
informed by her employer of the identity of the ultimate payer
for the clients that she served. She simply provided her time
cards to her employer, Memorial Home Health Care, who then
submitted the claims to the appropriate State agency. She
asserts also that she was never directly reimbursed by the State
Medicaid agency and never provided her time cards directly to
such agency. She notes that she received all reimbursements and
pay checks from Memorial Home Health Care who paid her at the
rate of $16.50 an hour and that Memorial Home Health Care in turn
submitted claims to Medicaid for her services at the rate of
$27.34 an hour.

Petitioner also contends that the I.G. acted improperly in having
her exclusion begin almost two years after the date of her
criminal conviction. Petitioner contends that such exclusion
should have begun from the date of her conviction.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. During the period relevant to this case, Petitioner was a
practical nurse licensed to practice in the State of Indiana and
was employed in that capacity by Memorial Home Health Care.

2. On July 11, 1995, the State of Indiana filed an information
charging Petitioner with Count I, conspiracy to commit Medicaid
fraud (a class D felony), by accepting payment for nursing
services which she did not provide through submission of a
falsified time card in furtherance of an agreement between
Petitioner, Rhonda Cravens (the patient's mother), and Coleen
Haney (a co-worker) to knowingly obtain payments of approximately
3

$18,926.07 from the Medicaid program by means of false written
statements. I.G. Ex 2.

3. The July 11, 1995 information was based on a July 18, 1994
investigative report prepared by the Medicaid Fraud Control Unit
of the Indiana State Attorney General's office. This report
alleged that between August 1993 and May 1994, Petitioner,
identified as an employee of Memorial Home Health Care, falsified
her time cards so that the Indiana Medicaid program was billed
for nursing that Petitioner never provided to a Medicaid
recipient, Kristen Cravens, a four-year old child. This report
further alleged that, when the State Medicaid agency reimbursed
Petitioner based on her falsified claims, she shared a portion of
the money with Rhonda Cravens, the child's mother. I.G. Ex 1.

4. On October 17, 1995, the State of Indiana filed an
information charging Petitioner with Count II, conspiracy to
commit conversion (a class A misdemeanor), by accepting payments
from the State Medicaid program from August 1993 until May 1994
for nursing services which she did not perform by submitting
falsified time cards in furtherance of an agreement between
herself, Rhonda Cravens, and Coleen Haney. I.G. Ex. 3.

5. On October 18, 1995, Petitioner was convicted, based on her
plea of guilty, for conspiracy to commit conversion, Count II of
the October 17, 1995 information. I.G. Ex. 4 and 5.

6. As a result of her conviction, Petitioner was sentenced to
one year in prison. Petitioner's sentence was suspended.
Petitioner was placed on probation for one year and assessed
court costs. I.G. Ex. 5.

7. Section 1128(a)(1) of the Act provides for the mandatory
exclusion from Medicare and Medicaid of individuals convicted
under Federal or State law of a criminal offense related to the
delivery of a health care item or service under the Medicare or
Medicaid program.

8. Petitioner was convicted of a criminal offense within the
meaning of sections 1128(i)(1) and (3) of the Act.

9. Petitioner's conviction for conspiracy to commit conversion

is related to the delivery of a health care item or service under
the Medicaid program within the meaning of section 1128(a) (1) of

the Act.

10. Once an individual has been convicted of a program-related
criminal offense under section 1128(a)(1) of the Act, exclusion
is mandatory under section 1128(c) (3)(B) of the Act for a period
of at least five years.
4

11. The I.G. properly excluded Petitioner, pursuant to section
1128(a)(1) of the Act, for a period of five years, as required by
the minimum mandatory exclusion provision of section

1128(c) (3)(B) of the Act.

DISCUSSION

The first statutory requirement for the imposition of mandatory
exclusion pursuant to section 1128(a)(1) of the Act is that the
individual or entity in question be convicted of a criminal
offense. In the case at hand, Petitioner does not contest that
she was convicted of a criminal offense. A judgment of
conviction was entered in Petitioner's case and she was sentenced
by the State court. Petitioner was thus convicted within the
meaning of section 1128(i)(1) of the Act. The record reflects
that this judgment was based upon the court's acceptance of
Petitioner's guilty plea within the scope of section 1128(i) (3)
of the Act.”

Next, it is required by section 1128(a)(1) of the Act that the
crime at issue be related to the delivery of an item or service
under Medicare or Medicaid. Petitioner does not dispute that the
services involved related to her skills as a nurse. She also
does not dispute that such services were billed to Medicaid and
the criminal information in her case discloses this fact. In her
defense, Petitioner instead argues that because there was no
evidence that she knew that the patient was a Medicaid recipient
or that her employers would be submitting claims to Medicaid
based on her false time sheets, there is no evidence that her
conviction was related to the delivery of health care items or

2? For Petitioner to be "convicted" of a criminal offense
within the meaning of section 1128(i) of the Act, it is necessary
to find that one of the four subsections of section 1128(i) has
been satisfied. Here, however, I find that Petitioner's conviction
fell within two subsections.

Section 1128(i) of the Act states in part:

(i) CONVICTED DEFINED.-For purposes of subsection (a) and (b),
an individual or entity is considered to have been 'convicted' of
a criminal offense-

(1) when a judgment of conviction has been entered
against the individual or entity by a Federal, State, or local
court, regardless of whether there is an appeal pending or whether
the judgment of conviction or other record relating to criminal
conduct has been expunged; . .

(3) when a plea of guilty or nolo contendere by the
individual or entity has been accepted by a Federal, State, or
local court; ...
5

services under Medicaid. I reject this argument as the
Departmental Appeals Board (DAB) has rejected an identical
argument in Robert C. Greenwood, DAB No. 1423 (1993). In that
case the DAB upheld on appeal a mandatory five-year exclusion of
a home health aide who was employed by providers to which he
submitted false time sheets. His employers then filed claims
with Medicaid. Although the petitioner in Greenwood contended
that there was no evidence to show that he had knowledge that the
patient was a Medicaid recipient or that his employer would file
a claim with Medicaid for his services, the DAB found that
exclusion was proper. The DAB found that section 1128(a)(1) of
the Act "does not require any knowledge on the part of a
petitioner of the relationship between the offense and the
program; rather the language requires only that the factual
relationship between the offense and the program exist."
Greenwood, at 5.

I find no meaningful distinctions between the facts of Greenwood
and Petitioner's case. Petitioner's argument that she "was never
informed by her employer" (P. Br. at 4) that the patient was a
Medicaid recipient is irrelevant for purposes of mandatory
exclusion under section 1128(a)(1) of the Act. The only
pertinent fact in this case - that Petitioner sought financial
remuneration to which she was not legally entitled and which
subsequently resulted in false claims being submitted to Medicaid
- is verified by her guilty plea and the State court's acceptance
of that plea. Under Greenwood, whether Petitioner knew that the
ultimate payer was Medicaid has no bearing on the fact that she
committed an offense against the Medicaid program.

In her brief, Petitioner also asserts that her exclusion should
be back-dated to October 18, 1995, the date of her conviction for
conspiracy to commit conversion. I find no merit in this clain.
It is clear that an exclusion must take effect 20 days from the
date of the I.G.'s notice of exclusion. Section 1128(c)(1); 42
C.F.R. § 1001.2002. This means that the exclusion must take
effect 20 days after the February 24, 1997, exclusion letter and
not 20 days after Petitioner's conviction. Although Petitioner
asserts that her exclusion should be retroactive, an
Administrative Law Judge (ALJ) is without authority to change the

effective date of an exclusion. Stanley Karpo, D.P.M., DAB CR356
(1995); Chander’ Kachoria, R.Ph., DAB CR220 (1992), aff'd, DAB No.
1380 (1993); Laurence Wynn, M.D., DAB CR344 (1994); Samuel W.
Chan M.D., DAB No. 1198 (1990); Douglas Edmund Foster, L.P.N.,

DAB CR495 (1997). Similarly the I.G. has no authority to make
exclusions retroactive. All exclusions are to take place on or
after the effective date of the exclusions, (section 1128(c) (2)
of the Act), and neither the ALJ nor the I.G. can move the
effective date of the exclusion back to Petitioner's original
October 18, 1995 date of conviction. Foster, at 5. In Kachoria,
supra, there was a three year delay between the date of the
I.G.'s initial investigation and the date when the petitioner
6

received the exclusion notification from the I.G. The petitioner
argued that his rights were violated by the length of time
between the conviction and the exclusion letter. An appellate
panel of the DAB ruled, however, that neither the statute nor the
regulations set any specific deadline for the I.G. to act once an
individual is convicted. Kachoria, DAB No. 1380, at 10 (1993).
Consequently I find that the time which has elapsed between
Petitioner's conviction and the receipt of the exclusion letter
from the I.G. does not violate Petitioner's due process rights.

CONCLUSION

Sections 1128(a)(1) and 1128(c)(3)(B) of the Act mandate that
Petitioner herein be excluded from the Medicare and Medicaid
programs for a period of at least five years because she has been
convicted of a criminal offense related to the delivery of a
health care item or service under the Medicaid program. The
five-year exclusion is therefore sustained.

/s/

Joseph K. Riotto
Administrative Law Judge
